227 F.2d 328
Mark J. HAMMETT, Appellant,v.TIMES-HERALD, Inc., a body corporate, also known asWashington Times-Herald, Inc., Appellee.
No. 7066.
United States Court of Appeals Fourth Circuit.
Argued Nov. 11, 1955.Decided Nov. 14, 1955.

John S. White, Hyattsville, Md., for appellant.
John Henry Lewin, Baltimore, Md.  (David C. Green, Venable Baetjer & Howard, Baltimore, Md., and Perry S. Patterson, Washington D.C., on brief), for appellee.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
This is an appeal in a libel case based on a newspaper article ridiculing a brochure circulated by a candidate for public office in which he highly recommended himself to the voters.  The case was submitted to a jury in a fair and impartial charge to which no exception was taken.  Certain instructions requested were not given, but the law was fairly covered in the general charge.  There were no errors in the admission or rejection of testimony that are worthy of consideration.  If there was any error in the trial of the case, it was in not directing a verdict for defendant; for the ridiculing of the self laudatory brochure did not exceed fair comment and there was nothing in the concluding line of the article 'Anybody like to go with him steady?'  which justifies the construction that it charged homosexuality by innuendo.  Contention to that effect is frivolous.


2
Affirmed.